Citation Nr: 1117424	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  07-06 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral defective hearing.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and son


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1968.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 decision by the RO which denied the benefits sought on appeal.  In December 2009, a hearing was held at the RO before the undersigned member of the Board.  The Board remanded the appeal for additional development in February 2010.  


FINDINGS OF FACT

The Veteran is not shown to have a hearing loss at present which is related to service, and his assertions regarding an in-service injury and post-service continuity of symptoms are not probative or credible.  


CONCLUSION OF LAW

Bilateral defective hearing was not incurred in or aggravated by military service nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in December 2004.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

As to VA's duty to assist, when service treatment records (STRs) are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  In this case, the RO, through the National Personnel Records Center (NPRC) and Records Management Center (RMC); military records repositories, was unable to secure the Veteran's STRs.  Under these circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the Veteran's STRs and service personnel records (SPRs) were lost and are not available for review.  The RO made several attempts to obtain the Veteran's service records from various sources, but was unsuccessful, and concluded that any further attempts to obtain the records would be futile.  (See April 2006 and October 2007 Memorandum of Unavailability).  Accordingly, there is no basis for any further pursuit of these STRs.  

Considering the aforementioned, the Board concludes that the VA's actions constitute a "reasonably exhaustive search" of all available options.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  VA has satisfied the duty to assist the Veteran with regard to obtaining his service treatment records through its actions.  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  

Further, the Veteran was examined by VA during the pendency of this appeal and testified at a hearing before the undersigned at the RO in December 2009.  Neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection - In General

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337.   

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Combee, 34 F.3d at 1043.  As to presumptive service connection, some diseases on the other hand are chronic, per se, such as organic diseases of the nervous system and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  In fact, the Federal Circuit Court recently held that medical evidence is not categorically required when the determinative issue involves either medical etiology or diagnosis but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. § 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.  

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

The Veteran contends that his current hearing loss is due to exposure to acoustic trauma working as an artillery and small weapons repairman during service.  The Veteran testified that on the day that he was separated from service, he was informed by a military physician that he had a hearing loss and that VA would take care of any problems that he may have in the future.  (Tp.4-5).  The Veteran testified that he did not notice any hearing impairment during service and never sought medical attention for any hearing problems during service.  

At the hearing in December 2009, the Veteran testified that he first sought treatment for hearing problems in the early 1980's at the behest of his family physician, and was told that he needed hearing aids, but that they were too expensive and he didn't have the money to purchase them.  He said that he was evaluated by an audiologist in 1992 and by another private doctor in 1995, and was told that he needed hearing aids, but that they were not covered by his insurance and he couldn't afford to purchase them on his own.  The Veteran testified that he has tried to obtain treatment records from those physicians, but that they were either deceased or the records could not be obtained.  

The Veteran's son testified that he recalled that his father was hard of hearing when he was around seven or eight years old - around 1977 or 1978, and that everyone in the family recognized that he had a hearing problem.  

As noted above, the Veteran's service treatment records have been lost and are unavailable for review.  Where service medical records are absent or missing, there is a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  The case law does not, however, lower the legal standard for proving a claim for service connection.  Russo v. Brown, 9 Vet. App. 46 (1996).  

In this regard, the Board remanded the appeal in February 2010, to attempt to obtain any medical reports or employment health records from the Veteran's former employers.  Although the Veteran was asked to provide VA with the requested information or to authorize VA to obtain all available records on his behalf, he did not respond to the request and has not submitted any additional information.  Without the Veteran's cooperation, VA is unable to obtain any of the evidence that was sought.  

The Veteran's Report of Separation from Armed Forces (DD 214), showed that he was drafted into the Army in September 1966, and after completing basic and advanced individual training, was permanently assigned to 177 Maintenance Company as a welder.  The Veteran had no foreign service, and testified that he was stationed at Ft. Bragg for his entire enlistment after completing his initial training.  His DD 214 certificate showed training and educational courses completed included Basic, Chemical, Biological, and Radiation (CBR), Republic of Vietnam, Code of Conduct, and Geneva Convention training.  A GED high school equivalency certificate also was apparently earned.  

A letter from a private physician (Dr. Gay), received in December 2004, indicated that he treated the Veteran for diagnosis 389.18 (bilateral sensorineural hearing loss) in May 1995, and that the Veteran had not been seen since and his treatment records had been destroyed.  

A private audiological report, dated in August 2006, included the diagnosis of bilateral sensorineural hearing loss.  The audiologist reported that the Veteran was around noise levels in service sufficient to cause hearing damage, including 10 weeks of basic training with the M14 rifle, three to four months of training with a 105 mm Howitzer as an artillery repairman, and several months of servicing, testing, repairing and maintaining M14 and M16 weapons as a small arms repairman.  The audiologist opined that it was highly likely that the Veteran's current hearing loss was related to his exposure to acoustic trauma in service.  

In June 2010, the Veteran was examined by VA to attempt to determine the etiology and, if feasible, date of onset of his current hearing problems.  The examiner reviewed the claims file and included a description of the Veteran's complaints and medical history.  The Veteran reported that he was around artillery and small weapons firing during service, and worked as a police officer for 19 years after discharge from service.  The Veteran reported that he did not use hearing protection during service, but did use protection in his civilian occupation.  The diagnosis was mild to profound sensorineural hearing loss, bilaterally.  The examiner acknowledged that military noises, especially artillery, can cause damage to a person's hearing, but that occupational noise exposure could also contribute to a sensory hearing loss.  Given the absence of any service audiological examinations, the examiner stated that a definitive opinion as to whether there was a hearing loss in service could not be rendered without resorting to speculation.  

In this case, the earliest documentary evidence of hearing loss is the 2004 response from a private physician who reported diagnosing the condition in 1995, (some 25+ years after service.)  The other pertinent evidence consists of the Veteran's contentions, his son's statements, the 2006 private audiologist's opinion, and the VA examination report.  

As to the Veteran's contentions, while he is competent to recite his history, the Board does not consider his presentations credible.  As such, they are not accorded probative value.  This conclusion is based on the inconsistency between his report of being told he had hearing loss at the time of his separation from service for which VA would provide care, and then claiming to have hearing problems since the 1980's, but not getting hearing aids due to their cost.  It is simply not a credible assertion that the Veteran knew he had an option for VA care for hearing loss, and then not exercise that option for decades after his hearing became a problem.  Accordingly, the Board does not accord any probative value to any of the Veteran's contentions.  

As to the son, it would seem unlikely a 7 or 8 year old could be cognizant of a parent's hearing impairment, but in any case, this would still place the existence of hearing loss after service, by approximately 10 years.  This says nothing as to any relationship between the disability and service.  

Regarding the 2006 private audiologist's opinion, the Board notes that the physician's opinion was based entirely on the Veteran's self-described history of duty assignments in service.  As indicated above, the Board does not consider the Veteran's reported history to be credible.  As such, any opinion based on that history would not carry probative value.  Further, while the Veteran's service personnel records are unavailable for review, it is observed his service discharge certificate does not reflect any training or duty assignments with an artillery unit or as artillery or small arms repairman.  The Veteran's duty assignment was that of a welder assigned to a Maintenance company.  As to the physician's characterization that the Veteran had 10 weeks of Basic training with an M14, it should be noted that weapons training is only a small part of the entire curriculum of Basic training.  That is, the actual time on the firing range during basic training is significantly less than 10 weeks.  Additionally, the Board notes that the audiologist's discussion of the Veteran's history of noise exposure did not include any of his extensive post-service employment, which included working several years for a fabrication manufacturer, and many of service as a police officer.  Taken together, these facts undermines any probative value of this opinion, giving it no evidentiary weight.  

As to the June 2010 VA examination assessment, the Board notes that the audiologist did not attribute the Veteran's current hearing loss to any specific cause.  While she indicated that his current hearing loss could be due to noise exposure in service, she noted that it could also be due to noise exposure in his civilian occupations after service.  The audiologist concluded that without any contemporaneous examination report from service or a time more proximate thereto, a definitive opinion could not be rendered without resorting to speculation.  As there is no further available evidence, the Board is satisfied that all procurable and assembled information was considered by the VA examiner, and no change in conclusion could be anticipated by seeking another opinion.    

In this regard, it is observed that in Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held that:  

While VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Notwithstanding the duty to assist, it remains the claimant's responsibility to submit evidence to support his claim.  38 U.S.C. § 5107(a); see also Skoczen v. Shinseki, 564 F.3d 1319, 1328 (Fed. Cir. 2009) (interpreting section 5107 and stating that the duty to assist requires VA to bear the "primary responsibility of obtaining the evidence it reasonably can to substantiate a veteran's claim for benefits")  

Under the circumstances described above, the Board is left with the greater weight of the evidence simply showing the presence of hearing loss many years after service.  Accordingly, there is no basis upon which to establish service connection for bilateral defective hearing.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for bilateral defective hearing is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



the objective evidence of record does not demonstrate a hearing loss for VA purposes until 2006, nearly 38 years after the Veteran's separation from service.  Given the loss of the Veteran's service treatment records, the Board must give greater consideration to the Veteran's statements concerning his hearing problems in service and subsequent thereto.  In this regard, the Board notes that while the Veteran testified that he was told he had a hearing loss at the time of service separation, he said that he never noticed any hearing problems during service or until several years after service.  He testified that the only reason he had his hearing checked in the early 1980's was because his family physician recommended it.  The Veteran reported that the audiologist told him that he needed hearing aids but said that he could not afford them.  He also testified that he was told by two other physicians, in 1992 and 1995, that he needed hearing aids, but that they were not covered by his insurance and that they were too expensive for him to purchase on his own.  

While the Veteran is competent to provide evidence concerning his observations and experiences, any such assertions must be weighed against other evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) [it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].  

"Once evidence is determined to be competent, the Board must determine whether such evidence is also credible." Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  While competency is a legal determination, credibility "is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (citing Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991)). 

Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  The Board emphasizes that personal interest to receive benefits may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In this case, the Veteran is competent to reported his experiences.  However, the Board finds that his reported history of noise exposure and hearing problems since service are self-serving and, moreover, not credible or convincing.  Specifically, the Veteran testified that he was told he had a hearing loss at the time of service separation, and that he was also advised that VA would take care of any problems he might have later in life.  The fact that the Veteran has always believed that he had a hearing problem that was related directly to military service and that he was eligible for VA treatment, but that he never sought medical treatment by VA for his hearing loss until nearly four decades after service is not rational or believable.  Furthermore, the Veteran has not offered any explanation as to why he never sought VA treatment.  

The Board may, and will, consider in its assessment of a service connection claim, the passage of a lengthy period of time wherein the veteran has not complained of the maladies at issue.  In this case, that the Veteran would suffer from poor hearing since the early 1980's because he could not afford hearing aids, when he was under the belief that they were available to him for free from VA, is not realistic or persuasive and reflects negatively on his credibility.  

At the hearing in December 2009, the Veteran also testified about his post-service employment, which included working for a fabrication manufacturer and as a policeman.  The Veteran reported that he also attended the Police Academy in 1974 and worked as a patrolman for many years.  Contrary to what he reported to the private and VA audiologist's who examined him during the pendency of this appeal, the Veteran testified that he was provided with hearing protecting while on the firing range in service.  He testified that he never actually worked on Howitzer's and was in a "more or less on-the-job training" (Tp.9) and just sort of mulled around the firing range for about three months.  He indicated that he wore protection when he was around artillery firing, but didn't wear it all the time when on the small weapons range.  He testified that he spent most of his time at the small arms range in a van fixing weapons, and that he was far enough away from the firing line and noise that he didn't feel the need to wear protection.  (Tp. 15-16).  

The Board also notes that when he filed his original claim with VA in November 2004, the Veteran reported only one physician who treated him for any hearing problems.  A response from that physician in December 2004, was to the effect that the Veteran was seen once in May 1995, and that he never returned and his records were destroyed.  However, after learning that his service records were unavailable, the Veteran reported treatment by two additional private physicians, once in the early 1980's and again in 1992.  Although the Veteran testified that those records were unavailable, he never provided the names or addresses of the private physicians.  

Based on the Veteran's additional testimony in December 2006, the Board remanded the appeal in February 2010, to attempt to obtain any medical reports or employment health records from the Veteran's former employers, including any examination reports from the Police Academy and the law enforcement agency where he worked for nearly two decades.  Although the Veteran was requested to provide VA with the information or to authorize VA to obtain all available records on his behalf, he did not respond to the request and has not submitted any additional information.  If the Veteran had a measurable hearing loss at the time of service separation, such loss would have been present on subsequent audiological examinations.  Given that the Veteran attended the Police Academy and worked as a police officer for many years, employment which would have required at the very least, annual weapons qualification, it is reasonable to expect that he underwent audiological examinations.  Without the Veteran's cooperation; however, VA is unable to obtain any of the relevant and potentially probative evidence.  

As to the private medical opinion,

In this regard, the Board notes that the Veteran testified that he was exposed to loud noise during his seven years or so of post-service employment at the manufacturing shop.  Further, as a police officer, the Veteran would have been required to qualify on the firing range at least once a year.  As the audiologist's analysis was limited solely to the Veteran's self-described history of noise exposure in service, and failed to consider his 40 years or so of post service noise exposure, the Board finds his opinion is of limited probative value and carries little evidentiary weight.  



Department of Veterans Affairs


